              Case 3:20-cv-02731-SK Document 5 Filed 04/20/20 Page 1 of 31



 1   WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
     wfreeman@aclunc.org                              Public Defender
 2   SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
     sriordan@aclunc.org                              Chief Attorney
 3   ANGÉLICA SALCEDA (SBN 296152)                    FRANCISCO UGARTE (CA SBN 241710)
     asalceda@aclunc.org                              francisco.ugarte@sfgov.orga
 4   AMERICAN CIVIL LIBERTIES UNION                   GENNA ELLIS BEIER (CA SBN 300505)
     FOUNDATION OF NORTHERN                           genna.beier@sfgov.org
 5   CALIFORNIA                                       EMILOU H. MACLEAN (CA SBN 319071)
     39 Drumm Street                                  emilou.maclean@sfgov.org
 6   San Francisco, CA 94111                          OFFICE OF THE PUBLIC DEFENDER
     Telephone: (415) 621-2493                        SAN FRANCISCO
 7   Facsimile: (415) 255-8437                        555 Seventh Street
                                                      San Francisco, CA 94103
 8   Attorneys for Petitioners-Plaintiffs             Direct: 415-553-9319
     Additional Counsel Listed on Following Page      Fax: 415-553-9810
 9
10                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
11                                 SAN FRANCISCO DIVISION

12

13   ANGEL DE JESUS ZEPEDA RIVAS,                      CASE NO.
     BRENDA RUIZ TOVAR, LAWRENCE
14   MWAURA, LUCIANO GONZALO                           PETITIONERS-PLAINTIFFS’
     MENDOZA JERONIMO, CORAIMA                         NOTICE OF MOTION AND
15   YARITZA SANCHEZ NUÑEZ, JAVIER                     MOTION FOR TEMPORARY
     ALFARO, DUNG TUAN DANG,                           RESTRAINING ORDER
16
                            Petitioners-Plaintiffs,
17
                          v.
18
19   DAVID JENNINGS, Acting Director of the
     San Francisco Field Office of U.S. Immigration
20   and Customs Enforcement; MATTHEW T.
     ALBENCE, Deputy Director and Senior
21   Official Performing the Duties of the Director
     of the U.S. Immigration and Customs
22
     Enforcement; U.S. IMMIGRATION AND
23   CUSTOMS ENFORCEMENT; GEO GROUP,
     INC.; NATHAN ALLEN, Warden of Mesa
24   Verde Detention Facility,

25                      Respondents-Defendants.

26

27

28
      PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING
                                           ORDER
             Case 3:20-cv-02731-SK Document 5 Filed 04/20/20 Page 2 of 31



 1   BREE BERNWANGER* (NY SBN 5036397)        MARTIN S. SCHENKER (SBN 109828)
     bbernwanger@lccrsf.org                   mschenker@cooley.com
 2   TIFANEI RESSL-MOYER (SBN 319721)         COOLEY LLP
     tresslmoyer@lccrsf.org                   101 California Street, 5th Floor
 3   HAYDEN RODARTE (SBN 329432)              San Francisco, CA 94111
     hrodarte@lccrsf.org                      Telephone: (415) 693-2000
 4   LAWYERS’ COMMITTEE FOR                   Facsimile: (415) 693-2222
     CIVIL RIGHTS OF
 5   SAN FRANCISCO BAY AREA                   TIMOTHY W. COOK (Mass. BBO# 688688)*
     131 Steuart St #400                      tcook@cooley.com
 6   San Francisco, CA 94105                  FRANCISCO M. UNGER (Mass. BBO#
     Telephone: (415) 814-7631                698807)*
 7                                            funger@cooley.com
     JUDAH LAKIN (SBN 307740)                 COOLEY LLP
 8   judah@lakinwille.com                     500 Boylston Street
     AMALIA WILLE (SBN 293342)                Boston, MA 02116
 9   amalia@lakinwille.com                    Telephone: (617) 937-2300
     LAKIN & WILLE LLP                        Facsimile: (617) 937-2400
10   1939 Harrison Street, Suite 420
     Oakland, CA 94612                        Attorneys for Petitioners-Plaintiffs
11   Telephone: (510) 379-9216
     Facsimile: (510) 379-9219                *Motion for Admission Pro Hac Vice
12                                            Forthcoming
     JORDAN WELLS (SBN 326491)
13   jwells@aclusocal.org
     STEPHANIE PADILLA (SBN 321568)
14   spadilla@aclusocal.org
     MICHAEL KAUFMAN (SBN 254575)
15   mkaufman@aclusocal.org
     AMERICAN CIVIL LIBERTIES UNION
16   FOUNDATION OF SOUTHERN
     CALIFORNIA
17   1313 West Eighth Street
     Los Angeles, CA 90017
18   Telephone: (213) 977-9500
     Facsimile: (213) 977-5297
19

20

21

22

23

24

25

26

27

28
      PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING
                                           ORDER
                   Case 3:20-cv-02731-SK Document 5 Filed 04/20/20 Page 3 of 31



 1                                                      TABLE OF CONTENTS

 2   NOTICE OF MOTION AND MOTION....................................................................................... 1

 3   I.       INTRODUCTION .............................................................................................................. 1

 4   II.      FACTS ................................................................................................................................ 3

 5            A.         COVID-19 Poses Grave Risk of Harm to Plaintiffs ............................................... 3

 6            B.         Adequate Social Distancing is Impossible at Current Population Levels at
                         Mesa Verde and YCJ .............................................................................................. 5
 7
              C.         Plaintiffs Face an Imminent and Substantial Risk of Exposure to COVID-19
 8                       in Mesa Verde and YCJ .......................................................................................... 8

 9   III.     LEGAL STANDARD ....................................................................................................... 11

10   IV.      ARGUMENT .................................................................................................................... 12

11            A.         Plaintiffs are Likely to Succeed on the Merits ...................................................... 13

12                       1.         Plaintiffs’ Detention in an Environment Where Social Distancing is
                                    Impossible is Unreasonably Dangerous in Violation of Substantive
13                                  Due Process ............................................................................................... 13

14                                  a.          The Impossibility of Social Distancing Exposes Plaintiffs to
                                                an Unjustifiable Risk of Contracting A Deadly Virus in Light
15                                              of Alternatives to Detention that Would Equally Serve the
                                                Government’s Interests in Appearance for Removal
16                                              Proceedings and Community Safety ............................................. 14

17                                  b.          Plaintiffs are also Likely to Prevail by Showing Defendants’
                                                Refusal to Ensure Adequate Social Distancing Constitutes
18                                              Deliberate Indifference ................................................................. 18

19            B.         Plaintiffs Satisfy the Remaining Factors for Preliminary Relief .......................... 21

20                       1.         Exposure to a Lethal Virus Which Lacks Any Vaccine, Treatment,
                                    or Cure Constitutes Irreparable Harm ....................................................... 21
21
                         2.         Public Interest and Balance of Equities Weigh Heavily in Plaintiffs’
22                                  Favor ......................................................................................................... 22

23            C.         Justice Requires Comprehensive Relief for the Class .......................................... 23

24   V.       SECURITY ....................................................................................................................... 24

25   VI.      CONCLUSION ................................................................................................................. 25

26

27

28                                                i
          PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING
                                               ORDER
                    Case 3:20-cv-02731-SK Document 5 Filed 04/20/20 Page 4 of 31



 1                                                  TABLE OF AUTHORITIES

 2                                                                                                                                 PAGE(S)

 3   Cases

 4   All. for the Wild Rockies v. Cottrell,
       632 F.3d 1127 (9th Cir. 2011) ............................................................................................ 12, 13
 5
     Bahena Ortuño v. Jennings,
 6     2020 WL 1701724 (N.D. Cal. Apr. 8, 2020) ..................................................................... passim

 7   Bent v. Barr,
       2020 WL 1812850 (N.D. Cal. Apr. 9, 2020) ..................................................................... passim
 8
     Castillo v. Barr,
 9     2020 WL 1502864 (C.D. Cal. Mar. 27, 2020) .............................................................. 14, 15, 25

10   Castro v. Cnty. of Los Angeles,
       833 F.3d 1060 (9th Cir. 2016) ............................................................................................ 24, 27
11
     DeShaney v. Winnebago Cty. Dep’t of Soc. Servs.,
12     489 U.S. 189 (1989) .................................................................................................................. 23

13   Doe v. Barr,
       2020 WL 1820667 (N.D. Cal. Apr. 12, 2020) ................................................................... passim
14
     Elrod v. Burns,
15     427 U.S. 347 (1976) .................................................................................................................. 28

16   Helling v. McKinney,
       509 U.S. 25 (1993) .................................................................................................................... 18
17
     Hernandez v. Sessions,
18     872 F.3d 976 (9th Cir. 2017) .................................................................................................... 30

19   Indep. Living Ctr. of S. Cal., Inc. v. Shewry,
       543 F.3d 1047 (9th Cir. 2008) .................................................................................................. 28
20
     J.P. v. Sessions,
21      2019 WL 6723686 (C.D. Cal. Nov. 5, 2019)............................................................................ 24

22   Jackson v. Indiana,
       406 U.S. 715 (1972) .................................................................................................................. 16
23
     Jones v. Blanas,
24     393 F.3d 918 (9th Cir. 2004) .................................................................................. 16, 17, 18, 24

25   Jorgensen v. Cassiday,
       320 F.3d 906 (9th Cir. 2003) .................................................................................................... 33
26
     M.R. v. Dreyfus,
27     663 F.3d 1100 (9th Cir. 2011) .................................................................................................. 28

28                                              ii
        PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING
                                             ORDER
                    Case 3:20-cv-02731-SK Document 5 Filed 04/20/20 Page 5 of 31



 1   Malam v. Adducci,
      2020 WL 1809675) (E.D. Mich. Apr. 9, 2020) ........................................................................ 20
 2
     Melendres v. Arpaio,
 3    695 F.3d 990 (9th Cir. 2012) .................................................................................................... 28

 4   Orantes–Hernandez v. Smith,
       541 F. Supp. 351 (C.D. Cal. 1982) ........................................................................................... 33
 5
     Padilla v. ICE,
 6     953 F.3d 1134 (9th Cir. 2020) .................................................................................................. 28

 7   Parsons v. Ryan,
       754 F.3d 657 (9th Cir. 2014) .............................................................................................. 18, 29
 8
     Basank v. Decker,
 9     2020 WL 1481503 (S.D.N.Y. Mar. 26, 2020) .......................................................................... 31

10   Rafael L.O. v. Tsoukaris,
       WL 1808843 (D.N.J. Apr. 9, 2020) .......................................................................................... 21
11
     Savino v. Souza,
12     2020 WL 1703844 (D. Mass. Apr. 8, 2020) ....................................................................... 19, 20

13   Stuhlbarg Int’l Sales Co. v. John D. Brush & Co.,
       240 F.3d 832 (9th Cir. 2001) .................................................................................................... 12
14
     Thakker v. Doll,
15     No. 1:20-cv-480, 2020 WL 1671563 (M.D. Pa. Mar. 31, 2020) ........................................ 21, 22

16   Toussaint v. Rushen,
       553 F. Supp. 1365 (N.D. Cal. 1983) ......................................................................................... 33
17
     Unknown Parties v. Nielsen,
18     2020 WL 813774 (D. Ariz. Feb. 19, 2020) ............................................................................... 16

19   Winter v. Nat. Res. Def. Council, Inc.,
       555 U.S. 7 (2008) ...................................................................................................................... 12
20
     Youngberg v. Romeo,
21     457 U.S. 307 (1982) ...................................................................................................... 15, 17, 23

22   Zadvydas v. Davis,
       533 U.S. 678 (2001) .................................................................................................................. 15
23

24

25

26

27

28                                             iii
        PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING
                                             ORDER
                   Case 3:20-cv-02731-SK Document 5 Filed 04/20/20 Page 6 of 31



 1   OTHER AUTHORITIES

 2   Letter from Drs. Scott A. Allen & Josiah Rich to Rep. Bennie Thompson, et al.
      (Mar. 19, 2020) ......................................................................................................................... 18
 3
     U.S. Gov’t Accountability Office, GAO-15-26, Alternatives to Detention:
 4    Improved Data Collection and Analyses Needed to Better Assess Program
      Effectiveness 10-11 (Nov. 2014) ............................................................................................... 18
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28                                            iv
       PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING
                                            ORDER
                    Case 3:20-cv-02731-SK Document 5 Filed 04/20/20 Page 7 of 31




 1                                       NOTICE OF MOTION AND MOTION
 2              PLEASE TAKE NOTICE that, as soon as they may be heard, Plaintiffs will and hereby
 3    do move, pursuant to Civil L. R. 7-1 and 65-1, for a temporary restraining order directing ICE 1
 4    to release a sufficient number of putative class members in order to allow for social distancing
 5    at Mesa Verde ICE Processing Facility (Mesa Verde) and Yuba County Jail (YCJ). This motion
 6    is supported by the following Memorandum of Points and Authorities, the Class Petition for
 7    Writ of Habeas Corpus and Complaint for Injunctive and Declaratory Relief, the Motion for
 8    Provisional Class Certification, and declarations of each of the Class Representative Plaintiffs,
 9    or their attorneys on their behalf, and various experts, all of which are filed contemporaneously.
10              Pursuant to Civil L.R. 65-1(b), on April 20, 2020 at 4 p.m., counsel for Plaintiffs called
11    Assistant U.S. Attorney Sara Winslow at the U.S. Attorney’s Office for the Northern District of
12    California and sent an e-mail to Ms. Winslow to advise of the emergency reasons requiring
13    them to seek a temporary restraining order. In addition, Plaintiffs’ counsel e-mailed to Ms.
14    Winslow copies of (1) the Class Petition for Writ of Habeas Corpus and Class Complaint for
15    Injunctive and Declaratory Relief, (2) Motion for Temporary Restraining Order, (3) Motion for
16    Provisional Class Certification, and (4) associated proposed orders.
17        I.    INTRODUCTION
18              As COVID-19 ravages the country and the world, Plaintiffs are trapped in close quarters

19    in two immigration detention centers, Mesa Verde and YCJ. Plaintiffs spend their days within

20    arm’s reach of one another, share communal bathrooms and showers, and are forced into tightly

21    spaced single-file lines throughout the day. To prevent contracting and spreading COVID-19,

22    the Centers for Disease Control and Prevention (“CDC”) has recommended that individuals

23    avoid contact with others and practice social distancing. 2 Yet, Plaintiffs’ continued detention in

24    Mesa Verde and YCJ prevents them from doing exactly what the CDC recommends.

25

26
      1
          References to “Defendants” in this motion are not intended to suggest that Plaintiffs here seek injunctive relief
27 against any non-governmental entities.
     2
          See Coronavirus Disease 2019 (COVID-19), Prevent Getting Sick, How to Protect Yourself & Others, Centers for
28 Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/prevention.html.
                                                  1
          PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING
                                               ORDER
                Case 3:20-cv-02731-SK Document 5 Filed 04/20/20 Page 8 of 31




 1          Social distancing is critical with COVID-19 because the disease has no known vaccine or

 2   cure and is highly contagious. It can survive on hard surfaces and be transmitted by touch. It can

 3   be carried and transmitted by people who exhibit no symptoms. To implement the CDC’s

 4   guidance, 95% of Americans—about 316 million people—have been ordered to stay at home. 3

 5   Until there is a vaccine or cure for COVID-19, which will likely take over a year, 4 the disease

 6   will continue to spread and could threaten the life of any adult who contracts it.

 7          Defendants’ response to has been dangerously inadequate. Experts have been warning

 8   Defendants that COVID-19 will spread “like wildfire” in congregate settings, like Mesa Verde
 9   and YCJ, where people cannot consistently maintain a distance of at least six feet from one
10   another. In other jails and detention center, it has, with deadly results. Defendants have the
11   power to reduce the detained populations at both Mesa Verde and YCJ to sufficiently
12   accommodate consistent, meaningful social distancing. They refuse to do so. Indeed, in recent
13   weeks, Defendants increased the detained immigrant population at YCJ. 5
14          Recognizing the profound risk that continued detention in Mesa Verde and YCJ poses to

15   those detained there, multiple judges in this District have ordered ICE to release detained

16   immigrants on the grounds that their continued detention would violate the Constitution.6

17   Plaintiffs here are currently suffering the same constitutional violation that has justified

18   individual release in these cases.

19          Hundreds of lives are at stake. The systemic crisis at Mesa Verde and YCJ must be

20   resolved at a systemic level. And it must be resolved quickly. As of April 17, there have been

21
     3
        See Sarah Mervosh, et al., N.Y. Times (Apr. 7, 2020), See Which States and Cities Have Told Residents to Stay at
22   Home, https://www.nytimes.com/interactive/2020/us/coronavirus-stay-at-home-order.html.
     4
        Carolyn Kormann, New Yorker (Mar. 8, 2020), How Long Will It Take to Develop a Coronavirus Vaccine?,
23   https://www.newyorker.com/news/news-desk/how-long-will-it-take-to-develop-a-coronavirus-vaccine (quoting
     Anthony Fauci, director of the National Institute of Allergy and Infectious Diseases).
24   5
        As of April 18, 2020, there were 157 ICE detainees at YCJ. This marks a net increase of seven ICE detainees at
     YCJ compared to April 2. During the same period, the net YCJ population of criminal detainees decreased by
25   several dozen. Thus, during the same period that YCJ responded to COVID-19 by decreasing its population of
     criminal detainees, ICE made the facility more crowded than it otherwise would have been. Riordan ⁋ 9.
26   6
       See Doe v. Barr, No. 20-cv-02141-LBR, 2020 WL 1820667, at *9-10 (N.D. Cal. Apr. 12, 2020) (granting TRO
     and ordering release of ICE detainee in YCJ on grounds that risk of continued confinement was excessive in
27   relation to government interest); Bent v. Barr, No. 19-cv-06123-DMR, 2020 WL 1812850 at *4-6 (N.D. Cal. Apr.
     9, 2020) (same Mesa Verde); Bahena Ortuño v. Jennings, No. 20-cv-02064-MMC, 2020 WL 1701724, at *3-5
28   (N.D. Cal. Apr. 8, 2020) (same for Mesa Verde and YCJ detainees).
                                                               2
        PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING
                                                           ORDER
                 Case 3:20-cv-02731-SK Document 5 Filed 04/20/20 Page 9 of 31




 1   124 confirmed COVID-19 cases among ICE detainees nationwide—a jump of over 50 cases

 2   from the previous week. 7 This Court should grant a temporary restraining order to implement a

 3   system for class members’ expedited release until conditions in Mesa Verde and YCJ can

 4   accommodate the required social distancing.

 5   II.    FACTS
 6          A.       COVID-19 Poses Grave Risk of Harm to Plaintiffs
 7          COVID-19 is a deadly, highly contagious viral disease that has no cure. It has caused a

 8   global pandemic, infecting millions of people and killing over a hundred thousand in a matter of
 9   months. 8 In the United States, there are at least 720,630 cases and 37,202 confirmed deaths. 9 In
10   California, there are at least 31,530 cases and 1,178 confirmed deaths. 10

11          COVID-19 poses a serious health risk to all adults. Although certain characteristics such

12   as advanced age or underlying health conditions exacerbate the risk of death or serious illness

13   from COVID-19, any adult who contracts the disease can experience severe illness, require

14   hospitalization, or die. While people under the age of 20 have largely been protected from

15   severe effects of the coronavirus, 55% of COVID-19 hospitalizations and 20% of deaths were

16   from people between the ages of 20 and 64. Greifinger ¶ 8. Early CDC data shows nearly 40%

17   of COVID-19 patients hospitalized in the U.S. have been between the ages of 18 and 54. 11 In

18   New York, approximately one-third of the patients between the ages of 30 and 39 who died

19
     7
       U.S. Immigr. & Customs Enforcement, Confirmed Cases, ICE Guidance on COVID-19 (last updated Apr. 17,
20   2020, 8:00 p.m.), https://www.ice.gov/coronavirus.
     8
       See World Health Org., Coronavirus Disease 2019 (COVID-19) Situation Report – 89 (Apr. 18, 2020),
21   https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200418-sitrep-89-covid-
     19.pdf?sfvrsn=3643dd38_2.
22   9
       See Ctrs. for Disease Control & Prevention, Coronavirus Disease 2019 (COVID-19), Cases, Data, & Surveillance,
     Cases of Coronavirus Disease (COVID-19) in the U.S. (last updated Apr. 19, 2020),
23   https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html. Kern County, where Mesa Verde is
     located, has seen 574 cases and three deaths. See Kern Cty. Pub. Health Servs. Dep’t, COVID-19 Dashboard (last
24   updated Apr. 19, 2020), https://kernpublichealth.com/covid-19_dashboard/. Yuba and Sutter Counties have seen 40
     cases and three deaths, while neighboring Sacramento and Yolo Counties have seen more than 1,000 cases and 400
25   deaths. See Yuba Cty., Coronavirus Update for Yuba-Sutter (last updated Apr. 19, 2020, 6:18 p.m.),
     https://www.yuba.org/coronavirus/. Dr. Greifinger has cautioned that according to at least one model, as few as ten
26   confirmed cases in a county indicate a near-certainty of an existing, undetected epidemic. Greifinger ¶ 45.
     10
        See L.A. Times, Tracking Coronavirus in California (last updated Apr. 19, 2020, 11:50 p.m.),
27   https://www.latimes.com/projects/california-coronavirus-cases-tracking-outbreak/.
     11
        See Dr. Sanjay Gupta, The Mystery of Why the Coronavirus Kills Some Young People, CNN (Apr. 6, 2020),
28   http://www.cnn.com/2020/04/05/health/young-people-dying-coronavirus-sanjay-gupta/index.html.
                                                               3
        PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING
                                                           ORDER
               Case 3:20-cv-02731-SK Document 5 Filed 04/20/20 Page 10 of 31




 1   from COVID-19 did not appear to have any risk factors, 12 and physicians treating COVID-19

 2   have noted the “randomness” with regard to which young people are unable to survive

 3   contraction of the illness. 13 Short of death, COVID-19 can cause prolonged illness and suffering

 4   in people of any age who contract it. In addition to requiring ventilation to stabilize oxygen

 5   intake, increasing numbers of patients also risk kidney failure and require dialysis, possibly

 6   permanently. 14 People of all ages and medical backgrounds who have contracted COVID-19

 7   describe painful symptoms including vomiting, diarrhea, fever, relentless shivering, and severe

 8   difficulty breathing. 15
 9          In addition, many people have undiagnosed risk factors. For example, hypertension
10   makes someone at higher risk of severe illness from COVID-19, 16 but the CDC has stated that
11   about 11 million adults in the U.S. have high blood pressure but do not know it. 17 Under-

12   diagnosis of risk factors is particularly likely among the proposed class, who are part of a

13   population that often lacks adequate access to healthcare. Among the nonelderly population,

14   23% of noncitizens with lawful status and more than four in ten (45%) undocumented

15

16   12
        See Chris Mooney et al., Hundreds of Young Americans Have Now Been Killed by the Coronavirus, Data Shows,
     Wash. Post (Apr. 8, 2020), https://www.washingtonpost.com/health/2020/04/08/young-people-coronavirus-deaths/.
17   13
        Id.
     14
        Reed Abelson et al., An Overlooked, Possibly Fatal Coronavirus Crisis: A Dire Need for Kidney Dialysis, N.Y.
18   Times (Apr. 18, 2020), https://www.nytimes.com/2020/04/18/health/kidney-dialysis-coronavirus.html.
     15
        See Marissa J. Lang, Nightmares, Flashbacks, Uncertainty: A 29-year-old Recovers After Coronavirus Brought
19   Him Near Death, Wash. Post (Apr. 17, 2020), https://www.washingtonpost.com/local/coronavirus-covid-19-
     recovery-francis-wilson-virginia-dc/2020/04/16/0bb55974-7858-11ea-a130-df573469f094_story.html (describing
20   experience of otherwise healthy 29-year-old who survived COVID-19 after requiring an 11-day medically induced
     coma); Lizzie Presser, A Medical Worker Describes Terrifying Lung Failure from COVID-19—Even in His Young
21   Patients, ProPublica (Mar. 21, 2020), https://www.propublica.org/article/a-medical-worker-describes--terrifying-
     lung-failure-from-covid19-even-in-his-young-patients (respiratory therapist describing COVID-19 as “knocking
22   out what should be perfectly fit, healthy people. Patients will be on minimal support, on a little bit of oxygen, and
     then all of a sudden, they go into complete respiratory arrest, shut down and can’t breathe at all.”); Fiona
23   Lowenstein, I’m 26. Coronavirus Sent Me to the Hospital., N.Y. Times (Mar. 23, 2020),
     https://www.nytimes.com/2020/03/23/opinion/coronavirus-young-people.html (describing feeling “desperate for
24   oxygen” before being hospitalized); Sui Lee Wee & Vivian Wang, Two Women Fell Sick from Coronavirus. One
     survived., N.Y. Times (Mar. 13, 2020), https://www.nytimes.com/interactive/2020/03/13/world/asia/coronavirus-
25   death-life.html (describing experiences of two otherwise healthy nurses in China who contracted COVID-19 and
     were hospitalized, one of whom died).
26   16
        Ctrs. for Disease Control & Prevention, Coronavirus Disease 2019 (COVID-19), People Who Need Extra
     Precautions, People Who are at Higher Risk for Severe Illness, https://www.cdc.gov/coronavirus/2019-ncov/need-
27   extra-precautions/people-at-higher-risk.html.
     17
        Ctrs. for Disease Control & Prevention, CDC Features, Diseases & Conditions, 5 Surprising Facts About High
28   Blood Pressure, https://www.cdc.gov/features/highbloodpressure/index.html.
                                                                4
        PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING
                                                            ORDER
                 Case 3:20-cv-02731-SK Document 5 Filed 04/20/20 Page 11 of 31




 1   immigrants were uninsured as of March 2020, compared to less than one in ten (9%) citizens. 18

 2   Lack of health insurance often results in a failure to identify chronic diseases or other health

 3   conditions. 19

 4          There is no vaccine, antiviral treatment, or cure for COVID-19. Greifinger ¶ 6. The

 5   disease is believed to spread through “respiratory droplets” through “close exposure” of up to

 6   six feet. Mishori ¶ 6; Greifinger ¶ 11. “Transmission also is possible through contact with

 7   contaminated surfaces.” Greifinger ¶ 10. Individuals infected with COVID-19 can transmit it to

 8   others even if they have no symptoms. Mishori ¶ 6.
 9          Because of its highly contagious nature, the only available strategy to reduce the risk of
10   injury or death from COVID-19 is to prevent people from being infected in the first place.
11   Greifinger ¶ 6; Mishori ¶ 22. “Social distancing,” or maintaining a minimum of six feet of
12   separation at all times from other people, paired with “hand hygiene,” is the only effective
13   means of stopping the spread of the disease. Greifinger ¶ 11; Hernandez ¶ 12 (“The most
14   effective mitigation measures are community-wide social distancing.”). Social distancing is the
15   “cornerstone” of the CDC’s prevention plan. 20 In the last month, state governments and the
16   federal government have fundamentally restructured American life to limit all interaction except

17   within one’s own household, and, when such interaction is unavoidable, to require social

18   distancing. 21

19          B.        Adequate Social Distancing is Impossible at Current Population Levels at
                      Mesa Verde and YCJ
20

21          In early April, Mesa Verde had detainee population of 286 people. See Bahena Ortuño v.

22   Jennings, No. 20-cv-02064-MMC (N.D. Cal.), Supp. Dec. of Erik Bonnar ¶ 2 (ECF No. 29-2).

23

24   18
        Health Coverage of Immigrants, Kaiser Family Foundation (Mar. 18, 2020), https://www.kff.org/disparities-
     policy/fact-sheet/health-coverage-of-immigrants/.
25   19
        Jennifer Tolbert et al., Key Facts about the Uninsured Population, Kaiser Family Foundation (Dec. 13, 2019),
     https://www.kff.org/uninsured/issue-brief/key-facts-about-the-uninsured-population/.
26   20
        Ctrs. for Disease Control & Prevention, Coronavirus Disease 2019 (COVID-19), Prevent Getting Sick, Cloth
     Face Covers, Recommendation Regarding the Use of Cloth Face Coverings, Especially in Areas of Significant
27   Community-Based Transmission, https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-
     cover.html.
28   21
        Mervosh et al., supra note 2 (listing orders by state).
                                                                5
        PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING
                                                             ORDER
              Case 3:20-cv-02731-SK Document 5 Filed 04/20/20 Page 12 of 31




 1   YCJ has a current detainee population of approximately 286 people—approximately 157 of

 2   those are ICE detainees, while the remainder are detained pursuant to the Yuba County criminal

 3   justice system. Riordan ¶ 9. Social distancing is incompatible with every aspect of life in

 4   detention at Mesa Verde and YCJ.

 5         First, Plaintiffs and the proposed class cannot maintain physical distance from other

 6   detainees in the units where they sleep. YCJ contains several different types of housing units,

 7   each with its own alphabetical designation. There are four dorms (B, C, P, R) in which detainees

 8   sleep in bunk beds in close proximity to one another. Riordan Exh. A (Berg Report at p. 9); id.
 9   Exh. C (photograph marked as DSC “198” is unit C); id. Exh. D (photographs marked as DSC
10   112 and DSC 114 are of housing unit R); Kavanagh ¶¶ 5-6, 10-11. The C and D dorms have 50
11   beds. Kavanagh ¶ 6. Six other housing units (G, H, I, J, K, L) have bunk beds bolted to the wall
12   and are separated from corridors by a set of bars with open space between the bars, so air flows
13   freely between the cells and the corridors. Riordan Exh. A at 9; id. Exh. D (photograph marked
14   as DSC 105 is of housing unit I); Kavanagh ¶ 9. The distance from top to bottom bunk
15   throughout the facility is less than six feet. Mwaura ¶ 10; Zepeda ¶ 15. Several other housing
16   units (D, E, F) involve two-person cells surrounding a common area where half of each unit’s
17   detainees are released at a time during the day. Riordan Exh. A at 9.
18         Throughout the sleeping quarters in YCJ, social distancing is impossible. Mwaura ¶¶ 9-

19   10; Tovar ¶ 14; Zepeda ¶¶ 14-15. From their own beds, Plaintiffs can reach out and touch the

20   beds beside them. Tovar ¶ 14; Mwaura ¶ 10 (describing two bunks within two feet of him and

21   four more within four feet). The dorms in which plaintiffs live are crowded. Tovar ¶ 14 (dorm is

22   “completely full”); see also Mwaura ¶ 10 (only 8 detainees out of 36 do not have a bunk mate);

23   Zepeda ¶ 15 (describing that all bottom bunks are less than a meter apart and occupied).

24         In Mesa Verde, all detainees sleep in bunk beds only a few feet apart in 100-bed

25   dormitory spaces. Knox Dec. ¶ 9; Riordan Exh. E (2018 PREA Audit) at 2. Mesa Verde has

26   three isolation cells in a restricted housing unit that hold one person each. Riordan Exh. E at 2.

27   Plaintiffs also describe being arm’s width from others while in their beds. Dang ¶ 13; Nuñez ¶

28
                                              6
      PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING
                                           ORDER
               Case 3:20-cv-02731-SK Document 5 Filed 04/20/20 Page 13 of 31




 1   14; Alfaro ¶ 18 (“[The bunk beds] are so close to one another I can reach out my arms and touch

 2   another bunk bed.”). Social distancing is impossible at current levels. See Dang ¶ 11

 3   (surrounded by full bunks in at-capacity dorm); Nuñez ¶¶ 12, 14 (sleeping in half-capacity dorm

 4   less than six feet from two other women); Alfaro ¶ 16 (describing one or two beds free out of

 5   100).

 6           “[B]y definition [the sleeping arrangements in both facilities] prohibit[] social distancing,

 7   as the distance between the upper and lower bunks is less than six feet.” Greifinger ¶ 34.

 8   Further, “[b]ecause detainees get in and out of bed, bunk beds that are closer than ten feet from
 9   one another will not allow adequate social distancing.” Id. ¶ 35. At Mesa Verde specifically, Dr.
10   Greifinger has concluded that it “is fundamentally a congregate living space where there is a
11   high risk of infectious spread.” Greifinger Dec. ¶ 34(a). Similarly, at YCJ, although there are
12   number of different unit layouts, “none of the sleeping arrangements appear safe in the context
13   of the coronavirus.” Greifinger ¶ 34(b).
14           Second, Plaintiffs and the proposed class cannot maintain safe physical distance from one
15   another when sharing common areas in their housing units, including when eating and using the
16   bathroom and shower. In the dining areas in both facilities, most tables and chairs in common
17   spaces are bolted to the ground and cannot be moved. Kavanagh ¶ 3 (YCJ); Riordan Exhs. C &
18   D (Takei ECF No. 197-17 & 197-15) (YCJ); Riordan Exh. F (Takei at 5, 24, 25) (Mesa Verde);

19   Tovar ¶ 14 (YCJ); Alfaro ¶ 22 (Mesa Verde). At the tables, class members sit “right next to each

20   other,” Zepeda ¶ 16 (YCJ), “elbow to elbow,” Mwaura ¶ 13 (YCJ); Alfaro ¶ 22 (“When we

21   watch television, we sit right next to one another”) (Mesa Verde). There is not enough space

22   between chairs to maintain social distances at the tables and not enough tables for detainees to

23   space themselves among them. Kavanagh ¶ 9 (YCJ); Dang ¶¶ 17-18 (Mesa Verde); Nuñez ¶ 14

24   (Mesa Verde). At Mesa Verde, “[t]he people serving food are an arm’s length distance or less”

25   from Plaintiffs when they serve them. Dang ¶ 17.

26           Plaintiffs regularly have to line up without sufficient space to maintain social distancing

27   in the line. At Mesa Verde, guards force Plaintiffs to line up and take them to the dining area;

28
                                              7
      PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING
                                           ORDER
              Case 3:20-cv-02731-SK Document 5 Filed 04/20/20 Page 14 of 31




 1   they are “inches apart in line.” Dang ¶ 17; see also Nuñez ¶ 14. At YCJ, Plaintiffs must also

 2   regularly line up in close quarters. See Zepeda ¶ 21 (to use the bathroom), ¶ 23 (to see medical

 3   staff); ¶ 24 (to receive afternoon medication); Mwaura ¶ 12 (to go to dining hall).

 4          It is likewise impossible to maintain social distance when using the bathrooms and

 5   showers at both facilities. At Mesa Verde, there are five toilets, five showers, and seven sinks

 6   per 100-person dormitory. Riordan Exh. E at 2. Plaintiffs are “shoulder to shoulder” when

 7   washing their hands. Nuñez ¶ 12. At YJC, toilets and showers are shared and are separated by

 8   curtains or thin dividers that generally rise to shoulder height. Tovar ¶ 15 (“you do not have any
 9   privacy or space”); Kavanagh ¶ 6; see also Mwaura ¶ 16. Plaintiffs’ experiences illustrate that
10   “the structure and facilities of the Mesa Verde Detention Center and the Yuba County Jail
11   [make] social distancing [] impossible . . . and there is a serious risk of infection for all of those
12   who are detained.” Greifinger ¶ 43.
13          C.      Plaintiffs Face an Imminent and Substantial Risk of Exposure to COVID-19
                    in Mesa Verde and YCJ
14

15          Jail and detention settings like Mesa Verde and YCJ “pose a heightened public health risk
16   to the spread of COVID-19, even greater than other non-carceral institutions.” Greifinger ¶ 16.
17   According to Dr. Mishori, “The risk posed by infectious diseases in immigration detention
18   facilities is significantly higher than in the community, both in terms of risk of exposure and

19   transmission and harm to individuals who become infected.” ¶ 7. In addition, at Mesa Verde and

20   YCJ, the risks inherent in detainees’ inability to maintain six feet of physical distance from

21   others are compounded by other conditions of confinement, including poor sanitation,

22   inadequate access to personal hygiene, substandard medical care, and the entry of newly-

23   detained people into the population without proper screening or quarantine. Greifinger ¶¶ 39,

24   41, 42, 49-56 (identifying factors within Mesa Verde and YCJ that compound the risk inherent

25   in Plaintiffs’ inability to maintain social distancing).

26          Plaintiffs describe sanitary and hygienic conditions that are wanting. At Mesa Verde,

27   detainees must wash their hands, shower, and clean their personal items using hotel-size

28
                                              8
      PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING
                                           ORDER
               Case 3:20-cv-02731-SK Document 5 Filed 04/20/20 Page 15 of 31




 1   shampoo and soap. Nuñez ¶ 11. On April 17, 2020, they received a liquid soap dispenser and

 2   napkin dispenser, ostensibly in response to COVID-19. Nuñez ¶¶ 11, 16. There is no access to

 3   hand sanitizer. Dang ¶ 20. Plaintiffs are paid $1 per day to clean their dorms and the bathrooms

 4   they share with up to 99 other detainees for themselves, using only a mop, gloves, and cleaning

 5   solution. Dang ¶ 16. One individual describes that everyone in his dorm must “use and re-use

 6   the same little towel over and over again to dry [their] hands or wipe surfaces, and it smells and

 7   is unsanitary.” Alfaro ¶ 23. At YCJ, the solitary bathroom in the yard is “disgusting,” (Tovar ¶

 8   17) and clothes often come back from laundry with a foul smell (Zepeda ¶ 26). Detainees
 9   without protective gear were forced to clean up after a visibly ill woman was removed from a
10   dorm in which she languished for days. Tovar ¶ 21. 22 Moreover, Defendants’ responses to
11   people with symptoms have been delayed and inconsistent with CDC recommendations and

12   their own internal policies. See Tovar ¶¶ 7-9, 21 (describing delayed, inadequate response to

13   sick woman in dorm); Mwaura ¶ 30 (sick detainees in dorm room not receiving attention);

14   Alfaro ¶ 39 (“I have also never heard of anyone here who has been isolated or quarantined.”).

15          Perhaps even more shockingly, Defendants have continued to introduce new detainees

16   into the ghastly existing conditions at Mesa Verde and YCJ, including people transferred from

17   facilities with known COVID-19 cases and who entered without a two-week quarantine. Alfaro

18   ¶ 17 (“within hours of someone leaving, a new person comes in to take their place”); Dang ¶ 12

19   (describing newly-detained people who are coughing and sick); Nuñez ¶ 16 (detailing transfer

20   from YCJ to MV who was not quarantined before joining dorm); Zepeda ¶¶ 29-30 (noting two

21   transfers from Santa Rita Jail, one of whom entered YCJ dorm after five days in cell alone and

22   another who was isolated for only six hours) 23; Mwaura ¶ 31 (describing new detainee who

23   entered Apr. 17, 2020).

24

25
     22
        Even outside the context of the pandemic, Plaintiffs have experienced substandard medical care in both YCJ and
26   Mesa Verde. See Tovar ¶ 18 (YCJ); Mwaura ¶ 6 (not receiving care for Valley Fever at YCJ); Zepeda ¶ 9 (10
     outstanding requests to see medical staff at YCJ); Dang ¶ 24 (MV failed to respond to request for medical records).
27   23
        Santa Rita Jail has 27 confirmed cases of COVID-19. See Rick Hurd, Coronavirus: Alameda County Now Has
     Second-Most Cases in Bay Area, East Bay Times (Apr. 17, 2020),
28   https://www.eastbaytimes.com/2020/04/17/coronavirus-alameda-county-now-has-second-most-cases-in-bay-area/.
                                                               9
        PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING
                                                           ORDER
                  Case 3:20-cv-02731-SK Document 5 Filed 04/20/20 Page 16 of 31




 1              Defendants’ own medical subject matter experts have recognized that conditions like

 2   those present currently at Mesa Verde and YCJ amount to a “tinderbox scenario” for the rapid

 3   spread of COVID-19. See Letter from Drs. Scott A. Allen & Josiah Rich to Rep. Bennie

 4   Thompson, et al. (Mar. 19, 2020), https://www.documentcloud.org/documents/6816336-

 5   032020-Letter-From-Drs-Allen-Rich-to-Congress-Re.html#document/p4/a557238 (hereafter

 6   “Drs. Allen & Rich Letter”). So, too, have Plaintiffs’ experts. As Dr. Mishori described, “A

 7   coronavirus brought into a detention facility can quickly spread among the dense detainee

 8   cohort. Soon many are sick—including high-risk groups such as those with chronic
 9   conditions—quickly overwhelming the already strained health infrastructure within the facility.”
10   ¶ 16. Dr. Greifinger has specifically reviewed ICE’s response to the threat of COVID-19 and
11   concludes that it “is deficient, putting detainees . . . in imminent danger of serious illness and
12   death.” ¶ 43.
13              In addition, it is clear that the only way to mitigate against this doomsday scenario is to
14   significantly reduce the population of both Mesa Verde and YCJ. As Dr. Greifinger explains,
15   ICE has failed “to appreciate the importance of releasing detainees to limit the risk for the
16   individuals released, for those who remain detained, and for the general public.” Greifinger
17   ¶ 47. 24 All experts agree that social distancing, paired with vigilant hygiene, is the most
18   effective measure to prevent transmission of COVID-19, see Hernandez Dec. ¶¶ 11-12; Mishori

19   Dec. ¶¶ 10-11; Greifinger Dec. ¶ 11, 30, 31, and it is clear that both Mesa Verde and YCJ have

20   “fail[ed] to meet minimally acceptable standards of social distancing, putting the residents at

21   grave and unacceptable risk of pervasive infections, [which will] lead[] to serious illness and

22   death.” Greifinger ¶ 59. In turn, release is “the most important means of mitigating the spread of

23   COVID-19 in ICE detention centers … even if the conditions inside the facility were

24   impeccable.” Greifinger ¶ 48.

25              At this point, ICE does not need to hypothesize as to what might happen in Mesa Verde

26   or YJC once COVID-19 takes hold as, sadly, in other congregate facilities where conditions are

27

28   24
          Greifinger identifies numerous other deficiencies in ICE’s national response. See Greifinger ¶¶ 39, 41, 42, 48-55.
                                                                10
          PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING
                                                             ORDER
               Case 3:20-cv-02731-SK Document 5 Filed 04/20/20 Page 17 of 31




 1   similar to those in Mesa Verde and YCJ, tragedy has struck. In three weeks across March and

 2   April, the jail at Rikers Island in New York jumped from no cases among inmates to 273 cases,

 3   a higher rate of infection than in the most infected places in the world; four corrections staff

 4   members and one inmate have died. Greifinger ¶¶ 21-22. The Cook County Jail has likewise

 5   seen an alarming rise in cases: the Jail went from two confirmed inmate cases on March 23,

 6   2020, to 342 confirmed inmate cases on April 17, 2020. 25 Three inmates have died. 26 As of

 7   April 17, 2020, there were at least 124 confirmed cases among detainees in ICE custody,

 8   including at least eighteen at the Otay Mesa Detention Center in San Diego. 27 These tragedies
 9   are foreseeable and preventable.
10          The catastrophe of a concentrated outbreak, which endangers the lives of not only those
11   trapped in custody, but also those on the outside because it can overwhelm an already-stressed
12   public health infrastructure, are precisely why multiple jurisdictions, including Los Angeles,
13   Detroit, Travis County, New York City, and more than half of states have released thousands of
14   people from criminal custody. 28
15 III.     LEGAL STANDARD
16          Plaintiffs are entitled to a temporary restraining order if they establish that they are

17   “likely to succeed on the merits, . . . likely to suffer irreparable harm in the absence of

18   preliminary relief, that the balance of equities tips in [their] favor, and that an injunction is in the

19   public interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); Stuhlbarg Int’l

20   Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001) (noting that

21   preliminary injunction and temporary restraining order standards are “substantially identical”).

22
     25
        Andy Grimm, ‘I feel like I lost the battle for my husband,’ widow of dead Cook County Jail detainee says,
23   Chicago Sun Times, https://chicago.suntimes.com/2020/4/16/21224183/lost-battle-husband-widow-dead-cook-
     county-jail-detainee-coronavirus (Apr. 16, 2020).
24   26
        Id.
     27
        U.S. Immigration and Customs Enforcement, Confirmed Cases, ICE Guidance on
25   COVID-19 (last updated Apr. 13, 2020, 11:43 a.m.), https://www.ice.gov/coronavirus (click on “Confirmed
     Cases”); see also Max Rivlin Nadler, KPBS, Otay Mesa COVID-19 Outbreak Now The Largest At A US
26   Immigration Detention Center, https://www.kpbs.org/news/2020/apr/14/otay-mesa-detention-center-now-largest-
     immigration/ (Apr. 14, 2020).
27   28
        See Responses to COVID-19 pandemic, Prison Policy Initiative (Apr. 10, 2020) (collecting instances where jails
     and prisons have released detainees due to COVID-19),
28   https://www.prisonpolicy.org/virus/virusresponse.html#releases.
                                                               11
        PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING
                                                            ORDER
               Case 3:20-cv-02731-SK Document 5 Filed 04/20/20 Page 18 of 31




 1   A temporary restraining order may likewise issue where “serious questions going to the merits

 2   [are] raised and the balance of hardships tips sharply in [plaintiff’s] favor.” All. for the Wild

 3   Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011) (citation omitted). To succeed under the

 4   “serious question” test, Plaintiffs must show that they are likely to suffer irreparable injury and

 5   that an injunction is in the public’s interest. Id. at 1132.

 6   IV.    ARGUMENT
 7          As the institutions of American life, including jails and prisons across the country,

 8   fundamentally transform to accommodate social distancing, ICE stands virtually alone in
 9   defying the medical and societal consensus. Despite overwhelming expert evidence to the
10   contrary, ICE asserts that immigrants detained in facilities where no one has tested positive for
11   COVID-19 are not at risk of infection at all, even as the disease ravages the communities
12   outside and regardless of whether ICE has administered any tests. ICE maintains that it can keep
13   immigrants in custody safe by ordering increased access to soap and sanitizer, conducting
14   screenings that fail to account for asymptomatic transmission, and issuing bare
15   recommendations that encourage social distancing while simultaneously admitting that “strict
16   social distancing may not be possible in congregate settings such as detention facilities.” 29
17          ICE has made clear that it will not act of its own volition to make social distancing

18   possible. Although on April 10, ICE issued a non-binding recommendation that detention

19   centers consider reducing their populations to 75% of capacity (regardless of whether such a

20   reduction was actually sufficient to accommodate social distancing in any particular facility), a

21   week later, ICE’s Acting Director Matthew T. Albence told a Congressional oversight

22   committee that the agency contemplated no further releases. 30 Before Congress, Acting Director

23   Albence went further, testifying that ICE cannot release any more detainees because it would

24   suggest that the Administration is “not enforcing our immigration laws,” which would be a

25

26   29
        ICE ERO, COVID-19 Pandemic Response Requirements,
     https://www.ice.gov/doclib/coronavirus/eroCOVID19responseReqsCleanFacilities.pdf (Apr. 10, 2020).
27   30
        House Committee on Oversight and Reform, DHS Officials Refuse to Release Asylum Seekers and Other Non-
     Violent Detainees Despite Spread of Coronavirus, https://oversight.house.gov/news/press-releases/dhs-officials-
28   refuse-to-release-asylum-seekers-and-other-non-violent-detainees (Apr. 17, 2020).
                                                           12
        PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING
                                                        ORDER
               Case 3:20-cv-02731-SK Document 5 Filed 04/20/20 Page 19 of 31




 1   “huge pull factor” and create a “rush at the borders.” 31 ICE’s actions in California bear out this

 2   strategy of relative inaction. Just in the past few weeks, the population of ICE detainees at YCJ

 3   has increased. Riordan ¶ 9. In court, ICE has taken the position that the threat of COVID-19 is

 4   speculative because there are no confirmed cases at Mesa Verde or YJC. 32

 5          Courts in this circuit have seen ICE’s responses to the COVID-19 crisis for what they

 6   are: half-measures that do not effectively protect the civil detainees in ICE’s custody from a

 7   serious risk of infection. See e.g., Castillo v. Barr, No. cv-20-00605, 2020 WL 1502864, at *5

 8   (C.D. Cal. Mar. 27, 2020) (“Civil detainees must be protected by the Government. Petitioners
 9   have not been protected. They are not kept at least 6 feet apart from others at all times.”) As a
10   result, judges have required ICE to release individual detainees from Mesa Verde and YCJ on
11   the grounds that their continued detention would violate due process. See Bahena Ortuño v.
12   Jennings, No. 20-cv-02064-MMC, 2020 WL 1701724 at *4 (N.D. Cal. Apr. 8, 2020); Bent v.
13   Barr, No. 19-cv-06123-DMR, 2020 WL 1812850 at *6 (N.D. Cal. Apr. 9, 2020); See Castillo v.
14   Barr, No. cv-20-00605 TJH (AFMX), 2020 WL 1502864, at *5 (C.D. Cal. Mar. 27, 2020).
15          The population levels in Mesa Verde and YCJ are a structural barrier that prohibit
16   necessary social distancing and, as a result, the risk of contracting COVID-19 looms over every
17   single Plaintiff every single day. This Court’s intervention is urgently needed to prevent the
18   catastrophic harm to Plaintiffs that will result if ICE is permitted to proceed in its intransigent

19   refusal to reduce the population of its facilities.

20          A.       Plaintiffs are Likely to Succeed on the Merits
21                            1.       Plaintiffs’ Detention in an Environment Where Social
                                       Distancing is Impossible is Unreasonably Dangerous in
22                                     Violation of Substantive Due Process
23          The Constitution prohibits the government from exposing people in its custody to

24   unjustifiable or unreasonable risks of harm. These constitutional protections are strongest for

25
     31
        House Committee on Oversight and Reform, DHS Officials Refuse to Release Asylum Seekers and Other Non-
26   Violent Detainees Despite Spread of Coronavirus, https://oversight.house.gov/news/press-releases/dhs-officials-
     refuse-to-release-asylum-seekers-and-other-non-violent-detainees (Apr. 17, 2020).
27   32
        Opp. Brief at 16, Bahena Ortuño v. Jennings, No. 3:20-cv-02064 (N.D. Cal. Mar. 30, 2020) (“In any event,
     Petitioners’ assertion that detention per se poses an increased risk of health complications or death from COVID-19
28   is purely speculative. COVID-19 has not spread to the facilities where Petitioners are being detained.”)
                                                               13
        PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING
                                                             ORDER
                  Case 3:20-cv-02731-SK Document 5 Filed 04/20/20 Page 20 of 31




 1   civil detainees like Plaintiffs, who are in detention pursuant to civil immigration laws. See

 2   Zadvydas v. Davis, 533 U.S. 678, 690 (2001). Their constitutional rights while in custody are

 3   derived from the Due Process Clause of the Fifth Amendment, which provides significantly

 4   greater protection than the Eighth Amendment’s ban on cruel and unusual punishment.

 5   Youngberg v. Romeo, 457 U.S. 307, 321-22 (1982). Plaintiffs are likely to prevail on either of

 6   two due process theories. First, the risks presented by COVID-19 in the congregate detention

 7   environments of Mesa Verde and YCJ are excessive in relation to the government’s interests

 8   and could be achieved by alternative and less harsh methods. Second, the government’s decision
 9   to maintain robust population levels at Mesa Verde and YCJ constitutes deliberate indifference.
10                                       a. The Impossibility of Social Distancing Exposes
                                            Plaintiffs to an Unjustifiable Risk of Contracting A
11                                          Deadly Virus in Light of Alternatives to Detention that
                                            Would Equally Serve the Government’s Interests in
12                                          Appearance for Removal Proceedings and Community
                                            Safety
13

14             Conditions of confinement violate due process when they expose civil detainees to a risk
15   of harm that is either excessive in relation to a legitimate government objective, or is imposed to
16   achieve an objective that could be accomplished using “alternative and less harsh methods.”
17   Jones v. Blanas, 393 F.3d 918, 932 (9th Cir. 2004); see also Jackson v. Indiana, 406 U.S. 715,
18   738 (1972) (“[D]ue process requires that the nature and duration of commitment bear some
19   reasonable relation to the purpose for which the individual is committed.”).
20             Conditions of confinement for civil detainees are presumptively unconstitutional when
21   they are “identical to, similar to, or more restrictive than” those afforded their criminal
22   counterparts. Unknown Parties v. Nielsen, No. CV-15-00250-TUC-DCB, 2020 WL 813774, at
23   *4 (D. Ariz. Feb. 19, 2020) (quoting Youngberg v. Romeo, 457 U.S. 307, 321-22 (1982)). There
24   is currently a nationwide trend of mass releases of people serving sentences for criminal
25   convictions to protect their health and facilitate social distancing within jails and prisons. 33 Los
26   Angeles County alone has released at least 1,700 people from county jails, Washington State
27

28   33
          See supra n. 27.
                                                 14
          PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING
                                               ORDER
               Case 3:20-cv-02731-SK Document 5 Filed 04/20/20 Page 21 of 31




 1   has released at over 1,100 people serving sentences for convictions, and Michigan is releasing at

 2   least 1,000 people per month. 34 Plaintiffs, as civil detainees, are entitled to “more considerate

 3   treatment” than their criminal counterparts, Jones, 393 F.3d at 931-32, but Defendants have

 4   notably not extended them similar treatment. Out of well over 30,000 civil ICE detainees

 5   nationwide, the agency has released 693, 35 and does not intend to release more. 36 In YCJ, also

 6   home to individuals incarcerated for criminal offenses, the county has released some prisoners

 7   in response to COVID-19, but ICE has increased its population of civil detainees. 37 Instead of

 8   depopulating detention centers in line with criminal justice authorities nationwide, Defendants
 9   have sought to make changes at the margins that do not effectively address the risk that their
10   current custody imposes on Plaintiffs. See Greifinger ¶ 47. Because Plaintiffs have been
11   afforded considerably inferior treatment than their criminal counterparts, their continued
12   detention is presumptively unconstitutional.
13          It is well-settled that a detained individual’s constitutional protections extend to “future
14   harm,” including a “condition of confinement that is sure or very likely to cause serious illness
15   and needless suffering the next week or month or years.” Helling v. McKinney, 509 U.S. 25, 33
16   (1993); see also id. at 34 (“It would be odd to deny an injunction to inmates who plainly proved
17   an unsafe, life-threatening condition in their prison on the ground that nothing yet had happened
18   to them”); Parsons v. Ryan, 754 F.3d 657, 679 (9th Cir. 2014) (affirming the certification of a

19   class of prison inmates and explaining that “every single [] inmate faces a substantial risk of

20   serious harm if [the prison’s] policies and practices provide constitutionally deficient care for

21   treatment of medical, dental, and mental health needs”).

22          As detailed supra, under the current conditions in Mesa Verde and YCJ, Plaintiffs are

23   exposed to a risk of infection with a deadly, incurable virus because consistent social distancing

24
     34
        Id.
25   35
        Hott Decl. ¶¶ 10, 13, ECF No. 125-1, Fraihat v. ICE, No. 5:19-cv-01456 (C.D. Cal. Apr. 15, 2020).
     36
        Press Release, House Comm. on Oversight and Reform, DHS Officials Refuse to Release Asylum Seekers and
26   Other Non-Violent Detainees Despite Spread of Coronavirus (Apr. 17, 2020),
     https://oversight.house.gov/news/press-releases/dhs-officials-refuse-to-release-asylum-seekers-and-other-non-
27   violent-detainees.
     37
        Riordan ⁋ 9 (noting increase in ICE population at YCJ); id. Exh. G, David Wilson, Yuba County Jail Population
28   Reduced, Appeal Democrat (Apr. 15, 2020).
                                                             15
        PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING
                                                           ORDER
              Case 3:20-cv-02731-SK Document 5 Filed 04/20/20 Page 22 of 31




 1   is impossible. Supra § II.B. Defendants cannot seriously dispute this. Three judges in this

 2   district have ordered detainees released from Mesa Verde and YCJ, pointing to their risk of

 3   infection without the ability to maintain social distance. Bahena Ortuño, 2020 WL 1701724 at

 4   *4 (finding that four “petitioners cannot practice meaningful social distancing in [Mesa Verde

 5   and YCJ]”); Bent, 2020 WL 1812850 at *6 (“[E]ven assuming that Respondents accurately

 6   describe [Mesa Verde]’s current practices, these practices are inadequate to ensure the ‘safety

 7   and general wellbeing’ of [Mesa Verde] detainees during the COVID-19 pandemic.”); Doe v.

 8   Barr, No. 3:20-cv-02141 LB, 2020 WL 1920667 at *10-11 (citing Bahena Ortuño and Bent in
 9   holding same for YCJ detainee).
10          Because all adults risk serious harm if they contract COVID-19, see Greifinger ¶ 8, and
11   all individuals are at the same risk of contracting COVID-19, all putative class members are at
12   serious risk of harm from COVID-19. Cf. Savino v. Souza, No. 1:20-cv-10617-WGY, 2020 WL
13   1703844 at *7 (D. Mass. Apr. 8, 2020) (certifying class of all ICE detainees in Bristol County
14   House of Corrections and recognizing that “[c]rucial to the Court’s determination is the
15   troubling fact that even perfectly healthy detainees are seriously threatened by COVID-19. . . . it
16   cannot be denied that the virus is gravely dangerous to all of us”); Malam v. Adducci, No. 2:20-
17   cv-10829, 2020 WL 1809675 at *3) (E.D. Mich. Apr. 9, 2020) ( “declin[ing] to set a floor for
18   the level of risk a party must show to warrant immediate release from immigration detention due

19   to the COVID-19 pandemic” and ordering release of ICE detainee who did not fall into CDC

20   risk category.)

21          The Government’s judicially-recognized interest in the continued detention of

22   Plaintiffs—ensuring public safety and that Plaintiffs appear at their removal proceedings—

23   cannot justify exposing them to a substantial risk of contracting a deadly, incurable virus and

24   suffering severe bodily harm or death as a result. Judges in this District have already ordered

25   individual detainees released, finding that the government’s interests can be accomplished

26   through “alternative, less harsh methods,” like release on supervision and conditions. Bahena

27   Ortuño 2020 WL 1701724 at *4 (finding that despite the government’s “non-punitive purpose”

28
                                             16
      PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING
                                           ORDER
                Case 3:20-cv-02731-SK Document 5 Filed 04/20/20 Page 23 of 31




 1   in detaining petitioners their current detention is “excessive in relation to that purpose”); Doe,

 2   2020 WL 1820667 at *10 (same for YCJ detainee); Bent, 2020 WL 1812850 at *7-8 (same for

 3   Mesa Verde detainee). Courts throughout the country have reached similar conclusions. See,

 4   e.g., Rafael L.O. v. Tsoukaris, No. 20-3481, 2020 WL 1808843 at *7 (D.N.J. Apr. 9, 2020)

 5   (recognizing that “COVID-19, and its associated risks, is the difference maker—it changes the

 6   equation in evaluating the government’s legitimate objectives”); Thakker v. Doll, No. 1:20-cv-

 7   480, 2020 WL 1671563 at *8 (M.D. Pa. Mar. 31, 2020) (same for ICE detainees in York County

 8   Jail in Pennsylvania). ICE itself has recognized as much when it issued a statement recognizing
 9   the need for alternatives to detention for new arrestees to protect public health. 38 Inexplicably,
10   however, ICE has refused to apply that same logic to its current detainees.

11           This is particularly troubling because it is well established that ICE has a range of highly

12   effective tools at its disposal to ensure that individuals report for court hearings and other

13   appointments, including conditions of supervision. See Thakker, 2020 WL 1671563 at *8

14   (noting “that ICE has a plethora of means other than physical detention at their disposal by

15   which they may monitor civil detainees and ensure that they are present at removal proceedings,

16   including remote monitoring and remote check-ins”) (emphasis in original). These alternatives

17   to detention are highly effective: for example, a federally contracted evaluation of a program

18   that featured monitoring instead of immigration detention reported a 99% attendance rate at all

19   immigration court hearings and a 95% attendance rate at final hearings. See U.S. Gov’t

20   Accountability Office, GAO-15-26, Alternatives to Detention: Improved Data Collection and

21   Analyses Needed to Better Assess Program Effectiveness 10-11 (Nov. 2014),

22   https://www.gao.gov/assets/670/666911.pdf; see also Brief of 43 Social Science Researchers

23   and Professors as Amici Curiae in Support of Respondents, at 36-37, Jennings v. Rodriguez,

24   2016 WL 6276890, (No. 15-1204) (discussing an alternatives to detention program studied in

25

26

27   38
        See ICE Guidance on COVID-19, https://www.ice.gov/covid19 (Apr. 17, 2020) (during pandemic, in many
     circumstances ICE “will exercise discretion to delay enforcement actions until after the crisis or use alternatives to
28   detention, as appropriate.”), available at https://www.ice.gov/covid19.
                                                               17
       PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING
                                                           ORDER
              Case 3:20-cv-02731-SK Document 5 Filed 04/20/20 Page 24 of 31




 1   2011 that saw fewer than 1% of participants removed from the program due to arrest by another

 2   law enforcement agency).

 3          Plaintiffs and the proposed class are therefore likely to demonstrate that the government’s

 4   interests could be satisfied by alternatives to detention and that their current detention in

 5   dangerous conditions is unconstitutionally excessive.

 6                                     b. Plaintiffs are also Likely to Prevail by Showing
                                          Defendants’ Refusal to Ensure Adequate Social
 7                                        Distancing Constitutes Deliberate Indifference
 8          People in government custody have a right to reasonable health and safety. See
 9
     Youngberg v. Romeo, 457 U.S. 307, 315–16 (1982). “The rationale for this principle is simple
10
     enough: when the State by the affirmative exercise of its power so restrains an individual’s
11
     liberty that it renders him unable to care for himself, and at the same time fails to provide for his
12
     basic human needs—e.g., food, clothing, shelter, medical care, and reasonable safety—it
13
     transgresses the substantive limits on state action set by the Eighth Amendment and the Due
14
     Process Clause.” DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 200 (1989).
15
            As individuals who are detained for civil offenses, Plaintiffs need not prove “deliberate
16
     indifference” to prevail on a substantive due process claim. Jones, 393 F.3d at 933. Nonetheless,
17
     here, Defendants clearly are being deliberately indifferent to the substantial risks posed by
18
     COVID-19 within the congregate detention environments of Mesa Verde and YCJ. In contrast
19   to the subjective Eighth Amendment standard, the Fifth Amendment deliberate indifference
20   standard is purely objective. The government violates due process when “there is a substantial
21   risk of serious harm” to Plaintiffs and the proposed class “that could [be] eliminated through
22   reasonable and available measures that [Defendants] did not take” and that are likely to “caus[e]
23   the injury the plaintiff [will] suffer[].” Castro v. Cnty. of Los Angeles, 833 F.3d 1060, 1070 (9th
24   Cir. 2016). Where Defendants are fully aware of the serious risks facing Plaintiffs and fail to
25   take the only measures known to effectively mitigate those risks, they are deliberatively
26   indifferent under the Fifth Amendment. See, e.,g., J.P. v. Sessions, 2019 WL 6723686 at *36
27   (C.D. Cal. Nov. 5, 2019) (finding the plaintiffs likely to succeed in proving the government was
28
                                             18
      PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING
                                           ORDER
               Case 3:20-cv-02731-SK Document 5 Filed 04/20/20 Page 25 of 31




 1   deliberately indifferent where they presented evidence that immigration enforcement agencies

 2   were aware of risks associated with a policy and implemented it anyways).

 3          Here, Defendants have acted, and continue to act, with deliberate indifference to known

 4   and obvious risks of COVID-19 transmission. On February 25, 2020, March 13, 2020, and

 5   March 19, 2020, Defendants’ own medical experts warned them that COVID-19 endangered

 6   everyone in their custody and that “social distancing is essential to slow the spread of the

 7   coronavirus to minimize the risk of infection.” See supra Drs. Allen & Rich Letter (Mar. 19,

 8   2020). On March 17, 2020, these same medical experts published an opinion piece in the
 9   Washington Post explaining the need to act immediately to stem the spread of COVID-19 in
10   jails and prisons. 39 They warned Defendants that only release from custody on a large scale
11   could prevent calamity. Scores of medical experts, including the expert testimony in this case,

12   have subsequently agreed. Greifinger ¶¶ 47, 58; Hernandez ¶ 30; Mishori ¶¶ 22-23.

13   Respondents have disregarded their advice and instead adopted a series of half-measures that are

14   “patently insufficient to protect Petitioners.” Basank v. Decker, No. 20 Civ. 2518, 2020 WL

15   1481503, at *6-7 (S.D.N.Y. Mar. 26, 2020) (ordering release from immigration detention

16   because Defendants were deliberately indifferent to risk of COVID-19 infection); see also

17   Castillo, 2020 WL 1502864, at *5 (ordering release from Adelanto ICE Processing Center

18   because “Petitioners have not been protected. They are not kept at least 6 feet apart from others

19   at all times. They have been put into a situation where they are forced to touch surfaces touched

20   by other detainees, such as with common sinks, toilets, and showers.”).

21          It is not possible to mitigate the risk of contracting COVID-19 in Mesa Verde and YCJ

22   without consistent social distancing. Greifinger ¶ 31 (“If there is inadequate social distancing,

23   hygiene and sanitation, there will almost certainly be infection and an outbreak.”), ¶ 59 (“The

24   only way to avoid these unacceptable risk is to materially reduce the population, implement

25   social distancing as described herein, and ensure appropriate hygiene.”). According to the CDC

26

27   39
       Josiah Rich et. al, We must release prisoners to lessen the spread of coronavirus, Washington Post (Mar. 17,
     2020), https://www.washingtonpost.com/opinions/2020/03/17/we-must-release-prisoners-lessen-spread-
28   coronavirus/.
                                                              19
       PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING
                                                           ORDER
              Case 3:20-cv-02731-SK Document 5 Filed 04/20/20 Page 26 of 31




 1   a “cloth face cover is not a substitute for social distancing.” 40 The uniform medical consensus,

 2   embraced by the CDC, maintains that even when vigilant hygiene and sanitation are

 3   maintained, 41 it simply is not possible to prevent contagion unless people can maintain a

 4   physical distance of at least six feet from one another at all times. Greifinger ¶47.

 5          While Defendants have issued guidance to “promote” social distancing, 42 it is patently

 6   insufficient at Mesa Verde and YCJ, where social distancing is currently impossible. Greifinger

 7   Dec. ¶ 47 (“The measures outlined in ICE’s April 10 Guidance are impossible to carry out given

 8   the limits of the infrastructure” at Mesa Verde and YCJ). Even if, as the guidance suggests,
 9   detention centers actually reduce their populations to 75% of capacity, Dr. Greifinger points out
10   that “ICE provides no evidence that 70% of 75% capacity would facilitate effective social
11   distancing within dormitories or cells, which requires that individuals maintain six feet of
12   separation.” Greifinger Dec. ¶ 48(a). As Judge Phillips just found in a case involving prisoners,
13   “The County’s assurances that it has provided unlimited free soap to prisoners and advised
14   prisoners to remain physically distant—without establishing that it is physically possible to do
15   so—is unlikely to be sufficient to defeat a claim of deliberate indifference . . . In sum,
16   Defendant has failed to demonstrate that it is currently taking adequate precautions to protect
17   the health of the prisoners in the country jails.” Gray v. Cty. of Riverside, 5:13-cv-0444-VAP-
18   OPx (C.D. Cal. Apr. 14, 2020), Order at *5 (ECF 191).

19          Similarly, courts have already found that ICE’s current actions to date—which include

20   providing free soap, increasing sanitation supplies, screening staff for body temperature, and

21   encouraging good hygiene—do not satisfy Defendants’ constitutional duty to mitigate the risk

22   of harm to detainees in Mesa Verde and YCJ because they do not accommodate social

23   distancing. Doe, 2020 WL 1820667 at *11 (“The petitioner cannot meaningfully protect himself

24   at the Yuba County jail from the risks of his custody”); Bahena Ortuño, 2020 WL 1701724 at

25

26   40
        CDC, Coronavirus Disease 2019 (COVID-19) Protect Yourself: Know How It Spreads,
     https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/prevention.html.
27   41
        Vigilant hygiene and sanitation are not possible at Mesa Verde and YCJ. Supra § II.C.
     42
        ICE ERO COVID-19 Pandemic Response Requirements at 4, 13 (Apr. 10, 2020), available at
28   https://www.ice.gov/covid1.
                                                              20
        PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING
                                                            ORDER
                 Case 3:20-cv-02731-SK Document 5 Filed 04/20/20 Page 27 of 31




 1   *4 (ordering release of petitioners with medical vulnerabilities because they “cannot practice

 2   meaningful social distancing in [Mesa Verde and YCJ]”).

 3          The facts are clear: social distancing is the only meaningful measure to prevent the spread

 4   of COVID-19 among the Plaintiff class. Social distancing is currently impossible in Mesa Verde

 5   and YCJ. It will continue to be impossible in Mesa Verde and YCJ unless Defendants

 6   significantly reduce the detained populations in each detention center. Mishori ⁋⁋ 22-23. The

 7   law is also clear: because Defendants have failed to take known, available measures to mitigate

 8   an obvious, substantial risk to Plaintiffs, the law is also clear: the conditions of Plaintiffs’
 9   confinement violate due process. See Castro, 833 F.3d at 1071.
10          B.       Plaintiffs Satisfy the Remaining Factors for Preliminary Relief
11                          1.      Exposure to a Lethal Virus Which Lacks Any Vaccine,
                                    Treatment, or Cure Constitutes Irreparable Harm
12

13          “[T]he deprivation of constitutional rights ‘unquestionably constitutes irreparable
14   injury.’” Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012) (quoting Elrod v. Burns, 427
15   U.S. 347, 373 (1976)). Irreparable harm exists where government actions threaten an
16   individual’s health. See M.R. v. Dreyfus, 663 F.3d 1100, 1111 (9th Cir. 2011), as amended by
17   697 F.3d 706 (9th Cir. 2012); Indep. Living Ctr. of S. Cal., Inc. v. Shewry, 543 F.3d 1047, 1050
18   (9th Cir. 2008). Likewise, continued immigration detention under “substandard physical

19   conditions, [and] low standards of medical care” is a form of irreparable harm supporting

20   injunctive relief. See Padilla v. ICE, 953 F.3d 1134, 1148 (9th Cir. 2020). Defendants cannot

21   dispute that all adults face a risk of serious illness upon contracting COVID-19. Greifinger Dec.

22   ¶ 8, that social distancing is the only effective measure to prevent the spread of COVID-19,

23   Hernandez Dec. ¶ 12, and that social distancing will not be possible inside Mesa Verde and YCJ

24   without reducing the detained population. Greifinger Dec. ¶¶ 33-35. “Inadequate health and

25   safety measures at a detention center cause cognizable harm to every detainee at that center.”

26   Hernandez v. Wolf, No. 20-cv-00617, slip op. at 8-9 (C.D. Cal. Apr. 1, 2020), citing Parsons,

27

28
                                             21
      PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING
                                           ORDER
              Case 3:20-cv-02731-SK Document 5 Filed 04/20/20 Page 28 of 31




 1   754 F.3d at 679. The entire Plaintiff class is at risk or irreparable harm that can be remedied

 2   only be depopulating Mesa Verde and YCJ.

 3                          2.     Public Interest and Balance of Equities Weigh Heavily in
                                   Plaintiffs’ Favor
 4

 5          Plaintiffs’ continued detention at current population levels “threatens the health of

 6   detainees, staff and the broader population.” Greifinger Dec. ¶ 24. For these reasons, as in the

 7   cases where this Court has already granted relief, the balance of equities falls squarely in the

 8   Plaintiffs’ favor. See Doe, 2020 WL 1920667 at *11; Bent, 2020 WL 1812850 at *7; Bahena
 9   Ortuño, 2020 WL 1701724 at *4.
10          As an initial matter, “[f]aced with . . . preventable human suffering, [the Ninth Circuit]
11   ha[s] little difficulty concluding that the balance of hardships tips decidedly in plaintiffs’ favor.”
12   Hernandez v. Sessions, 872 F.3d 976, 996 (9th Cir. 2017) (quotation omitted). Moreover, it is in
13   both ICE’s and the broader public interest to reduce the threat of an imminent COVID-19
14   outbreak at Mesa Verde and YCJ. ICE has an interest in preventing any potential spread of
15   COVID-19 in its detention facility, which may then affect guards, visitors, attorneys, and others
16   who may potentially interact with detainees. An outbreak of COVID-19 at Mesa Verde and YCJ
17   would doubtless put significant pressure on or exceed the capacity of local health infrastructure.
18   Hernandez Dec. ¶¶ 23 (stating that an outbreak at Mesa Verde or YCJ would likely “strain[] and

19   overload[]” nearby emergency medical facilities) As a judge of this Court explained:

20          [U]nder the highly unusual circumstances presented, i.e., a global pandemic of a
            type not seen within recent memory, the public interest is served by the requested
21          injunction. Specifically, the public interest in promoting public health is served by
            efforts to contain the further spread of COVID-19, particularly in detention
22          centers, which typically are staffed by numerous individuals who reside in nearby
            communities.
23

24   Bahena Ortuño, 2020 WL 1701724 at *4. Accordingly, the balance of equities favors Plaintiffs.

25   To the extent ICE has public safety or flight concerns about any particular detainee, those can be

26   accounted for through the alternatives to detention discusses above. See supra at 17-18.

27

28
                                             22
      PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING
                                           ORDER
              Case 3:20-cv-02731-SK Document 5 Filed 04/20/20 Page 29 of 31



            C.      Justice Requires Comprehensive Relief for the Class
 1
            “[T]he appropriate capacity of a jail during a pandemic obviously differs enormously
 2
     from its appropriate capacity under ordinary circumstances.” Bent, 2020 WL 1812850 at *4,
 3
     quoting Basank, 2020 WL 1481503 at *6. There are hundreds of ICE detainees at Mesa Verde
 4
     and YCJ. Should the Court deny Plaintiffs’ motion for provisional class certification and a
 5
     temporary restraining order, dozens of individual Mesa Verde and YCJ detainees will likely file
 6
     claims for relief depending on their access to lawyers. Those individual petitions would
 7
     vindicate individual Petitioners through release, but, given the time-consuming nature of
 8
     individual habeas litigation, would leave hundreds of identically situated people detained under
 9
     conditions that violate their due process rights. They also would constitute an enormous tax on
10
     this Court’s resources, will likely take too long and would, at best, result in constitutional rights
11
     turning on the happenstance of whether a detainee has access to a lawyer, or on their language
12
     skills and education level. That is fundamentally unfair. All of the Proposed Class Members are
13
     at grave risk of COVID-19 infection under their current conditions of confinement, regardless of
14
     whether their circumstances permit them to file individual claims. The appropriate remedy for
15
     the system-wide crisis at Mesa Verde and YCJ is system-wide relief for all those whose rights
16
     are being violated.
17
            Litigation on behalf of the detainees in both facilities, which share in the jurisdiction of
18
     the San Francisco ICE Field Office, also prevents absurd efforts that depopulate one facility but
19
     result in increased populations in the other, like transfers between the facilities. During the
20
     course of the COVID-19 pandemic, ICE has transferred detainees from YCJ to Mesa Verde,
21
     thus reducing the population in one while increasing the other, and unjustifiably placing the
22
     transferred detainee and detainees in the new facility at risk. Sanchez-Nunez ¶ 16 (detainee
23
     transferred from YCJ to Mesa Verde immediately introduced into general population).
24
            Another district court recently certified a class of ICE detainees held at two detention
25
     centers in Bristol County, Massachusetts, recognizing that a systemic remedy was necessary “in
26
     order to protect everyone [in the facility] from the impending threat of mass contagion.” See
27
     Savino, 2020 WL 1703844 at *7 (emphasis added). That court issued an order requiring a
28
                                             23
      PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING
                                           ORDER
                Case 3:20-cv-02731-SK Document 5 Filed 04/20/20 Page 30 of 31




 1   reduction of the population of those detention centers on an expedited, individualized basis. Id.

 2   at 28.

 3            Plaintiffs propose that this Court adopt a similar procedure, as set forth in the Proposed

 4   Order, by which claims for relief are processed fast enough that there is a chance social

 5   distancing could be established at Mesa Verde and YCJ before a serious outbreak occurs, but

 6   also allows this Court to assess the individual circumstances of detainees at Mesa Verde and

 7   YCJ and craft appropriate conditions of release. Of course, nothing in Plaintiffs’ Proposed Order

 8   bars Defendants from implementing an alternative plan to rapidly reduce the populations to a
 9   level where they could implement social distancing at both facilities.
10            ICE, however, has steadfastly refused to implement such a system to date— leaving no
11   doubt that this Court’s intervention is desperately needed. This Court should grant the
12   temporary restraining order, adopt Plaintiffs’ proposal for considering release requests on an
13   expedited basis, and keep that system in place until the Government takes the necessary steps to
14   cease the ongoing system wide Fifth Amendment violation at Mesa Verde and YCJ.
15   V.       SECURITY

16            “Rule 65(c) invests the district court with discretion as to the amount of security required,

17   if any.” Jorgensen v. Cassiday, 320 F.3d 906, 919 (9th Cir. 2003) (internal quotation marks and

18   citation omitted). District courts routinely exercise this discretion to require no security in cases

19   brought by indigent and/or incarcerated people. See, e.g., Toussaint v. Rushen, 553 F. Supp.

20   1365, 1383 (N.D. Cal. 1983) (state prisoners); Orantes–Hernandez v. Smith, 541 F. Supp. 351,

21   385 n. 42 (C.D. Cal. 1982) (detained immigrants). This Court should do the same.

22

23

24

25

26

27

28
                                             24
      PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING
                                           ORDER
              Case 3:20-cv-02731-SK Document 5 Filed 04/20/20 Page 31 of 31




 1   VI.   CONCLUSION
 2         This Court should grant Plaintiffs’ motion and order ICE to release people from Mesa
 3   Verde and YCJ in order to facilitate social distancing.
 4

 5   Dated: April 20, 2020                           Respectfully submitted,
 6                                                   /s/ William S. Freeman
                                                     William S. Freeman
 7                                                   Sean Riordan
                                                     Angélica Salceda
 8                                                   AMERICAN CIVIL LIBERTIES UNION
                                                     FOUNDATION OF NORTHERN
 9                                                   CALIFORNIA
10   Bree Bernwanger                                 Manohar Raju
     Tifanei Ressl-Moyer                             Public Defender
11   Hayden Rodarte                                  Matt Gonzalez
     LAWYERS’ COMMITTEE FOR                          Chief Attorney
12   CIVIL RIGHTS OF                                 Francisco Ugarte
     SAN FRANCISCO BAY AREA                          Genna Ellis Beier
13                                                   Emilou H. MacLean
     Judah Lakin                                     OFFICE OF THE PUBLIC DEFENDER
14   Amalia Wille                                    SAN FRANCISCO
     LAKIN & WILLE LLP
15                                                   Martin S. Schenker
     Jordan Wells                                    Timothy W. Cook
16   Stephanie Padilla                               Francisco M. Unger
     Michael Kaufman                                 COOLEY LLP
17   AMERICAN CIVIL LIBERTIES UNION
     FOUNDATION OF SOUTHERN                          Attorneys for Petitioners-Plaintiffs
18   CALIFORNIA
19

20

21

22

23

24

25

26

27

28
                                             25
      PETITIONERS-PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING
                                           ORDER
